Citation Nr: 0413797	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to April 
1963.  This matter arises from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records, and that the veteran was afforded a VA audiological 
examination in August 2001.  The Board notes that a May 2004 
statement from the veteran's representative suggests that an 
additional examination be conducted to clarify the current 
nature and etiology of the veteran's hearing loss disability.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

The report of August 2001 VA audiology examination shows that 
the veteran has been diagnosed as having a bilateral hearing 
loss.  There is also evidence that the veteran may has been 
exposed to some acoustic trauma during his active military 
service.  However, in a January 2002 addendum to the 
examination, the examiner (an audiologist) opined that the 
veteran's hearing loss was not a result of his active 
military service.  She noted that the veteran's hearing was 
normal at his service discharge examination.  

The veteran submitted a medical opinion from J. H. Fuller, 
MD, dated in July 2003, to support his claim.  Dr. Fuller 
indicated that the veteran gave a history of considerable 
noise exposure in service, to include heavy weapons fire.  He 
stated that the noise exposure the veteran had in service was 
much more significant than the 400 hours the veteran had 
flying a Cessna 172.  In that regard, he said he had 
experience with the Cessna 172, and that that particular 
plane was not particularly noisy.  Dr. Fuller therefore 
opined that the veteran's hearing loss was most likely a 
result of his in-service noise exposure.  He noted that he 
had not had the opportunity to review the audiogram done at 
the time of the veteran's discharge examination.  In an 
addendum dated in January 2004, Dr. Fuller stated that 
hearing loss as a result of noise exposure did not 
necessarily have to manifest immediately after the exposure 
but could in fact take many years before it became evident.

In this case, the medical evidence that is of record is 
unclear as to the etiology of the veteran's bilateral hearing 
loss.  Accordingly, the Board finds that an additional 
medical opinion on that point would be helpful.  

Finally, the Board notes that the claims folder includes a 
commentary from the veteran's personal physician dated in 
January 2004 regarding the nature and etiology of the 
veteran's hearing loss.  This document was obviously received 
subsequent to the issuance of the last supplemental statement 
of the case (in September 2003).  Neither the veteran nor his 
representative has waived RO review of these documents, and 
therefore they must be returned to the RO for initial 
consideration.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ; see 
also VAOGCPREC 1-2003 (May 21, 2003).

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should request the veteran to 
submit any additional medical evidence of 
a causal relationship between his current 
bilateral hearing loss and his active 
service.  The veteran should also be 
asked to submit any and all evidence 
demonstrating post-service symptomatology 
of his hearing loss - evidence 
documenting the veteran's complaints, 
diagnosis, and/or treatment for hearing 
loss since service discharge

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any currently 
present hearing loss disability.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current hearing loss disability is 
more likely, less likely or as likely as 
not related to service.  The examiner 
should reconcile any opinion with the 
service medical records, including the 
separation examination report, the 
opinion rendered by the VA audiologist in 
January 2002 and the statement/opinions 
made by Dr. Fuller in July 2003 and 
January 2004.  The rationale for all 
opinions expressed must also be provided.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2003 Statement of the Case and discussion 
of all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




